Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Andras on December 10, 2020.
The application has been amended as follows: 
Please cancel claims 44, 47, 60 and 62.
Please amend claims 48, 54, 57, 58, 59, and 61 as follows:

Claim 48, please replace “comprising at least one of a flap and an elastomeric pad.” (lines 8-9) with - - comprising a flap in the second jaw, wherein the flap is removable from the second jaw. - -

Claim 54, please replace “within the jaw” (line 4) with - - within the first jaw - -

comprising at least one of a flap and an elastomeric pad.” (lines 8-9) with - - comprising a flap in the second jaw, wherein the flap is removable from the second jaw. - -

Claim 57, please replace “56” with - - 54 - -

Claim 57, please replace “the second position” (last line) with - - the second position. - -

Claim 58, please replace “first position” (last line) with - - first position. - -

Claim 59, please replace “comprising at least one of a flap and an elastomeric pad.” (lines 7-8) with - - comprising a flap, wherein the flap is removable. - -

Claim 61, please replace “The apparatus of claim 60, wherein the suture receiver comprises a flap elastically deformable by the passage of the bendable needle.” with - - The apparatus of claim 59, wherein the flap is elastic. - -

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN V NGUYEN/Primary Examiner, Art Unit 3771